Citation Nr: 1337107	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  09-24 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The record before the Board consists of paper claims files and an electronic file known as Virtual VA.

The Veteran testified at a videoconference hearing before the undersigned in March 2011.  A transcript is of record.  The Board subsequently denied the claim in a November 2011 decision.  

The Veteran appealed the Board's November 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Order, the Court granted a Joint Motion for Remand (Joint Motion) and remanded the matter to the Board for action consistent with the terms of the Joint Motion.  The November 2011 Board decision was set aside.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Joint Motion determined, in pertinent part, that remand was necessary in order for the Veteran to be afforded a current VA examination that addresses whether his current tinnitus is related to active service.  Given the findings in the Joint Motion, the claim for service connection for tinnitus is remanded in order to obtain a VA examination.  Other action directed by the Joint Motion pertaining to this claim is deferred until the matter is returned to the Board.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audio examination.  The claims folder is to be made available to and reviewed by the examiner.  Any indicated studies are to be performed. 

The examiner is to provide an opinion as to whether it is at least as likely as not (that is, a probability of 50 percent or greater) that any current tinnitus had its onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's reported exposure to acoustic trauma during service. 

In providing this opinion, the examiner is asked to address the Veteran's assertions that he first began to notice ringing in his ears in the early 1970s, shortly after he separated from service; that tinnitus had been constant since service and had actually worsened over the years; that he did not believe the tinnitus was due to post-service noise exposure because he always wore hearing protection after service; and that he was originally told there was nothing he could do to help his tinnitus, so he did not follow up with physicians about his condition.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

2.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

3.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


